446 F.2d 1400
Mrs. Cecil R. WILSON, Plaintiff-Appellant,v.MISSISSIPPI RIVER FUEL CORPORATION et al., Defendants-Appellees.
No. 71-1493 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 2, 1971.

Appeal from the United States District Court, Western District of Louisiana, at Monroe; Benjamin C. Dawkins, Jr., Chief Judge.
Foster C. Wilson, Beaumont, Tex., Edward K. Alexander, DeQuincy, La., for appellant.
George M. Wear, Shotwell, Brown & Sperry, Monroe, La., for appellees.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966